Citation Nr: 0518669	
Decision Date: 07/08/05    Archive Date: 07/20/05

DOCKET NO.  02-13 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
right eye enucleation.

2.  Entitlement to a total rating based on individual 
unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to October 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Houston, 
Texas, that denied an evaluation in excess of 40 percent for 
the veteran's right eye disability, as well as entitlement to 
a TDIU.  The veteran testified at a Board videoconference 
hearing in May 2003.  This matter was previously before the 
Board in December 2003 at which time it was remanded to the 
RO in compliance with due process requirements.  

In June 2005, the Board granted the veteran's motion to 
advance the appeal on the docket for good cause shown under 
the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Although the veteran is not service-connected for a left eye 
disability, a determination regarding the extent of vision 
impairment in this eye can affect the evaluation of his 
service-connected right eye disability.  In this regard, 
where only one eye is service connected and the veteran is 
not blind in both eyes, the other eye is considered normal 
for rating purposes.  See 38 C.F.R. § 3.383(a)(1); see also 
38 C.F.R. § 4.14 (2004) (manifestations not resulting from 
the service-connected disability may not be used in 
establishing the service- connected evaluation).  However, 
where a veteran has suffered blindness in one eye as a result 
of service- connected disability and blindness in the other 
eye as a result of nonservice-connected disability not the 
result of his own willful misconduct, compensation is payable 
as if the combination of disabilities were the result of 
service-connected disability.  38 C.F.R. § 3.383(a)(1); 38 
U.S.C.A. § 1160(a)(1).

In evaluating the veteran's service-connected right eye 
disability, the RO determined that the veteran is not blind 
in the left eye, while the veteran maintains that he is.  In 
this respect, there appears to be additional relevant medical 
evidence that has not yet been obtained.  Specifically, VA 
clinical records dated in April 2001 and November 2004 
indicate that the veteran has filed claims for Social 
Security benefits.  The April 2001 VA outpatient record 
contains the veteran's report that he had not heard from 
Social Security on appeal, and the November 2004 VA eye 
clinic treatment record shows that the veteran had asked for 
a form for Social Security stating that his left eye was 
"irrepairable."  In addition, this latter record states 
that the veteran was being referred to a Dr. F. in 
neuroopthalmology for an evaluation in regard to the 
veteran's claimed left eye condition.  However, there are no 
records on file regarding this evaluation.   

Thus, in view of the possible relevance that the SSA records 
and outstanding VA clinical records may have to this appeal, 
an attempt should be made to obtain this evidence.  See 
38 U.S.C.A. § 5103A(b)(3); see also Murincsak v. Derwinski, 2 
Vet. App. 363, 370 (1992) (finding that although the SSA's 
decision regarding the appellant's unemployability is not 
controlling for VA determinations, it is certainly 
'pertinent' to a claim such as this in determining whether he 
was able to follow a substantially gainful occupation under 
38 C.F.R. § 4.16).  

While the Board regrets that a second remand of this matter 
will further delay a final decision on appeal, the Board 
finds that a remand of this matter is necessary to ensure 
that all due process requirements are met.  Accordingly, this 
case is hereby REMANDED via the AMC for the following action:

1.  The RO should obtain from the Social 
Security Administration (SSA) copies of 
any determinations regarding the 
veteran's claim(s) for disability 
benefits, along with the underlying 
medical records considered in reaching 
decision(s) involving the veteran.  

2.  The RO should obtain copies of all 
outstanding VA treatment records from the 
Houston VA medical center from November 
2004 to the present, to include the 
neuroopthalmology examination report with 
Dr. F. (see November 2004 VA 
ophthalmology record).

3.  After undertaking any additional 
development which the RO may deem 
necessary, to include a medical 
examination if determined to be medically 
necessary to make a decision as to either 
claim (in accordance with 38 U.S.C.A. 
§ 5103(A)(d)), the RO should again review 
the record and determine if the benefits 
sought can be granted.  Should either 
issue be denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  


See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




